       Case 20-11941-mdc                 Doc         Filed 06/24/21 Entered 06/24/21 09:56:18                                Desc Main
                                                     Document      Page 1 of 2
 Fill in this information to identify the case:


 Debtor 1 MATTHEW JOHNSON

 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the EASTERN DISTRICT OF PENNSYLVANIA

 Case number 20-11941


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                    12/15
 If the debtor’s plan provides for payment of post petition contractual installments on your claim secured by a security interest in the debtor’s
 principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
 to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: U.S. Bank NA, successor trustee to Bank                          Court claim no. (if known): 22
 of America, NA, successor in interest to LaSalle Bank NA, as
 trustee, on behalf of the holders of the Washington Mutual
 Mortgage Pass-Through Certificates, WMALT Series 2007-
 OA4

 Last four digits of any number
 you use to identify the debtor’s 9853                                              Date of payment change: 10/01/2021
 account:                                                                           Must be at least 21 days after date of this notice

                                                                                    New total payment:           $ 873.10

                                                                                   Principal, interest, and escrow, if any

  Part 1:      Escrow Account Payment Adjustment

  1. Will there be a change in the debtor’s escrow account payment?

     ☐ No

      ☒     Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
     the basis for the change. If a statement is not attached, explain why: ___________________________________________________


              Current escrow payment: $248.63                     New escrow payment: $252.02


  Part 2:      Mortgage Payment Adjustment

  2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's
     variable-rate note account?

     ☒ No
     ☐ Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non bankruptcy law. If a notice is not
        attached, explain why:

             Current interest rate:              %                    New interest rate:        ___________%

             Current principal and interest payment: $ ________ New principal and interest payment: $ ___________




Official Form 410S1                     Notice of Mortgage Payment Change                                                    page 1
       Case 20-11941-mdc                        Doc            Filed 06/24/21 Entered 06/24/21 09:56:18                              Desc Main
                                                               Document      Page 2 of 2
Debtor1 MATTHEW JOHNSON                                                        Case Number (If known):20-11941
         First Name               Middle Name          Last Name


  Part 3:         Other Payment Change


  3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

      No

         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
          modification agreement. (Court approval may be required before the payment change can take effect.)

                  Reason for change:

     Current mortgage payment: $ _______________                         New mortgage payment: $ _____________________


   Part 4: Sign Here

    The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address
    and telephone number.

    Check the appropriate box.

    ❐I am the creditor.
    ☐
    x I am the creditor’s authorized agent.
    I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of
    my knowledge, information, and reasonable belief.




         /s/ Rebecca A. Solarz                                                                        Date June 23, 2021
            Signature




         Print:            Rebecca A. Solarz                                                      _    Title   Attorney for Creditor_____
                           First Name                      Middle Name       Last Name




         Company           KML Law Group, P.C.__________________________


         Address           701            Market Street, Suite 5000______________
                           Number                 Street
                          Philadelphia,                                       PA         19106
                           City                                              State          ZIP Code



       Contact phone     (215) 627–1322                          Email rsolarz@kmllawgroup.com




Official Form 410S1                             Notice of Mortgage Payment Change                                                     page 2
